 

 

Usr)ssDNY'
‘DOCuMENT
UNITED sTATEs DISTRICT coURT aELECTRDNlCALLY FILED `_

SOUTHERN DISTRICT oF NEW YORK DOC #__: \ _ `_ _
' immmso=' 5_{._1.0/ §§

 

 

 

 

JEFFERSON RANDOLFO FLORES ZABALETA,

 

 

 

P:Laintiff, 17-¢v-7512 (JGK)

~ against - AMENDED OPINION
& ORDER*
KIRSTJEN NIELSEN, in her capacity
as Secretary of the Department of
Homeland Security, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Jefferson Randolfo Flores Zabaleta
(“Zabaleta” or “the plaintiff”) brings this action against the
defendants -- directors and officers of the Department of
Homeland Security (“DHS”} and the United States Citizenship and
Immigration Services (“USCIS”) (collectively, “the defendants”
or “the agency")1 -- alleging that the defendants arbitrarily and
capriciously denied the plaintiff's petition for Special
Immigrant Juvenile (“SIJ”) status. The plaintiff alleges that
(l) his SIJ petition denial was based on an arbitrary and

capricious finding that the New York Family Court did not act as

 

s

The plaintiff has requested minor redactions to the original Opinion
to protect privacy interests. The government did not object. This
Opinion reflects those redactions. The original Opinion is filed under
seal.

1 The defendants are Kirstjen Nielsen, in her official capacity as the
Secretary of DHS; Thomas Cioppa, in his official capacity as Directcr
of the USCIS New York City District Office; Barbara Velarde, in her
official capacity as Acting Chief of the Administrative Appeals Office
cf the USCIS; and Lee Francis Cissna, in his official capacity as the
Acting Director of the USCIS.

 

a “juvenile court” when it entered an order making the requisite
findings for SIJ eligibility, (2) the agency improperly second~
guessed the Family Court’s finding that it would not be in the
plaintiff’s best interest to return to Guatemala, the
plaintiff's country of nationality, and (3) the agency violated
the Administrative Procedure Act (“APA”) and the plaintiff’s
Fifth Amendment Due Process rights by failing to provide
sufficient notice of the bases for the denial. The plaintiff
brings his claims under the APA and the Due Process Ciause of
the Fifth Amendment.

The parties cross"move for summary judgment under Federal
Rule of Civil Procedure 56 on all of the plaintiff’s claims. For
the reasons that follow, the defendants’ motion is denied and
the plaintiff's motion is granted.

I .

In deciding a motion for summary judgment under Rule 56,
courts “grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see Celotex Corp. v. Catrett, 477 U.S. 31?, 322-23 (1986); Gallo

 

v. Prudential Residential Servs. L.P., 22 F.3d 1219, 1223 (2d

 

Cir. 1994). However, where “a party seeks review of agency
action under the APA, the district judge sits as an appellate

tribunal, and the entire case on review is a question of law.”

 

Ass’n of Proprietary Colls. v. Duncan, 107 F. Supp. 3d 332, 344

 

(S.D.N.Y. 2015) (alteration accepted and quotation marks
omitted). Accordingly, the usual summary judgment standard under
Rule 56 does not apply because the Court need only “address
legal questions” to decide “whether the agency acted
arbitrarily, capriciously or in some other way that violates 5
U.S.C. § 706.” ld; Nonetheless, summary judgment is appropriate
in APA cases because the questions on review are purely legal
and are “amenable to summary disposition.” ;d; (quotation marks
omitted).

Under the APA, courts review issues of law de novo. §ee 5
U.S.C. § 706 (“{T]he reviewing court shall decide all relevant
questions of law . . . .”). Although courts defer to an agency’s
reasonable interpretation of an ambiguous statute that the

agency is charged with administering, see Chevron, U.S.A., Inc.

 

v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 843-44 (1984},

 

courts must “hold unlawful and set aside agency action[s]” that
are “arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law,” “in excess of statutory
jurisdiction,” or “without observance of procedure required by

law.” 5 U.S.C. § 706(2)(A), (C)-(D); Ass’n of Proprietary

 

Colls., 107 F. Supp. 3d at 344. Deference to the agency is
unwarranted “if the agency has misconceived the law,” see SEC v.

Chenery Corp., 318 U.S. 80, 94 (1943), or if “the intent of

 

 

Congress is clear, . . . for the court, as well as the agency,l

must give effect to the unambiguously expressed intent of

 

Congress.” Chevron, 467 U.S. at 842~43; Cohen v. JP Morgan Chase
§g§p;, 498 F.Bd 111, 116 (2d Cir. 2007).

II.

A.

Because this case centers on the plaintiff's application
for SIJ status, and specifically the agency’s authority to
withhold consent from a grant of SIJ status, a brief description
of SIJ status and the agency’s consent authority under the SIJ
statute, 8 U.S.C. § llOl{a)(27)(J), is useful.2

SIJ status is a form of immigration relief that provides a
path to lawful permanent residence for young immigrants who have
been determined by a state juvenile court to be victims of
abuse, neglect,r or abandonment. 8 U.S.C. §§ 110l(a)(27)(J) (“the
SIJ statute”), 1255(a), (h); 58 Fed. Reg. 42843, 42844 (Aug. 12,
1993) (SIJ status “alleviates hardships experienced by some
dependents of United States juvenile courts by providing
qualified aliens with the opportunity to apply for special

immigrant classification and lawful permanent resident status,

 

2 For a more complete description of the legislative and regulatory
history of SIJ status, see the Opinion in R.F.M. v. Nielsen, 18cv5068,
--~ F. Supp. 3d »W-- (S.D.N.Y. 2019), which is being issued today.

4

 

 

 

with possibility of becoming citizens of the United States in

the future.”).
To qualify for SIJ status, the immigrant must be a person:

(i} who has been declared dependent on a
juvenile court located in the United States or
whom_such a court has legally committed to, or
placed under the custody of, an agency or
department of a State, or an individual or
entity appointed by a State or juvenile court
located in the United States, and whose
reunification with l or both of the
immigrant's parents is not viable due to
abuse, neglect, abandonment, or a similar
basis found under State law;

(ii) for whom it has been determined in

administrative or judicial proceedings that it

would not be in the alien’s best interest to

be returned to the alien’s or parent’s

previous country of nationality or country of

last habitual residence; and

(iii) in whose case the Secretary of Homeland

Security consents to the grant of special

immigrant juvenile status
8 U.S.C. § ll01(a){27)(J). Once an immigrant successfully
petitions for SIJ classification, the immigrant becomes eligible
for a visa under 8 U.S.C. § 1153(b)(4) (allocating a certain
percentage of visas annually to “special immigrants,” including
special immigrant juveniles).

The final prerequisite for obtaining SIJ status is that the

Secretary of DHS must “consent[] to the grant of [SIJ] status.”

8 U.S.C. § 1101(a)(27}(J)(iii). The agency’s consent authority

has evolved over time with congressional amendments to the SIJ

 

statute. The consent function was first created in 1997, when
Congress added a requirement that the Attorney General expressly
consent to the state court order making the findings required
for a grant of SlJ status. §ee Appropriations Act, Pub. L. No.
105-119, § 113, 111 Stat. 2440, 2460 (1997) (amending the SIJ
statute). The purpose of the consent requirement was to ensure
“that neither the dependency order nor the administrative or
judicial determination of the alien’s best interest was sought
primarily for the purpose of obtaining” immigration relief. H.R.
Rep. No. 105~405 at 130, 1997 U.S.C.C.A.N. 2941, 2981 {1997).
The consent requirement, however, was “not for making
determinations of dependency status,” which remained an area of
state court expertise. §e§ id;

ln December 2008, Congress enacted the William Wilberforce
Trafficking Victims Protection Reauthorization Act (“TVPRA”),
Pub. L. No. 110-457, § 235, 122 Stat. 5044 (2008) (codified at 8
U.S.C. § 1232). Among other amendments to the SlJ statute,
Congress diluted the agency’s consent authority by striking the
requirement that the Attorney General “expressly consent§} to
the dependency order serving as a precondition to the grant of
special immigrant juvenile status.” ld; § 235(d)(l)(B) (amending
the SIJ statute) (emphasis added). The statute now requires that
“the Secretary of Homeland Security consent{} to the grant of

special immigrant juvenile status.” ld. The agency exercises its

6

 

 

consent authority when it either grants or denies an SIJ

petition. See Budhathoki v. Nielsen, 898 F.3d 504, 509 (5th Cir.

 

2018). The plaintiff claims that the agency misused its consent
authority when it denied his SlJ petition.
B.

The plaintiff was born in Guatemala in 1996. Administrative
Record (“AR”) 4. His father abandoned him_when he was born, id;
at 51, and when the plaintiff was a young child his mother left
for the United States without him. ld; at 77. When he was ten
years old, the plaintiff left his hometown with his cousin. ld;
at 3. He traveled by bus to the GuatemalamMexico border. ld; He
then took another bus through Mexico until he arrived near the
United States border. §d; The plaintiff entered United States by
crawling under an international boundary fence near Sasabe,
Arizona. ld;

The plaintiff was arrested by a United States Border Patrol
agent on September 10, 2007. ld; at 2. He was transported to the
Casa Grande Border Patrol Station for processing. ld; The
plaintiff explained that the reason he left Guatemala was that
Guatemala had a growing gang population and he feared gang
recruitment and violence. ld; at 8-9. The Border Patrol charged
the plaintiff with violating § 212(a)(6)(A)(i) of the
lmmigration and Nationality Act (“INA”), 8 U.S.C.

§ ll82{a)(6)(A)(i) -- which prohibits unlawfully entering the

 

 

 

United States -- and initiated removal proceedings. ld; at 55.
The plaintiff was released to the care of his mother, who lives
in Long Island, New York, on the condition that he report to
court for removal proceedings. Suppl. Compl. l l. The plaintiff
was ordered removed by an immigration judge on March 2, 2009. AR
55.

The plaintiff claims that his attorney never informed him
of the removal order, and that the plaintiff believed that he
had been granted asylum. Suppl. Compl. l l9. Accordingly, the
plaintiff has remained with his mother, his stepfather, and his
younger brother in hong Island since he was ten years old. §§;

l 2.

ln 2013, when the plaintiff was almost seventeen years old,
he was going through a difficult time with his family and
dropped out of school against his mother’s wishes. AR 79. ln
2013 through 2014, the plaintiff frequented a park that was
popular with students at his high school, including students who
were members of the MS-l3 gang. ld;3

in June 2014, the plaintiff was arrested with these two
friends when they took him in a car to break and enter another
person's home. ld; at 105“06. The next summer, the plaintiff was

charged with larceny. ld. at 106. The New York State Criminal

 

3 The parties dispute whether the plaintiff ever joined MS-l3. The
defendants claim that the plaintiff is an MS-13 member. ld. at 143-44.

8

 

 

Court in Suffolk County determined that the plaintiff was a
youthful offender and sentenced him to five years cf probation.
ld; at 54. The plaintiff claims that these events were a “wakeup
call” and that he knew that he needed to change his life. ld; at
106. The plaintiff entered a rehabilitation program called
“Outreach” and became involved with his local church. ld; In a
progress update, Outreach reported that the plaintiff had proved
his “dedication and motivation” through his successful
participation in the program, that he had worked on his
relationships with his family, and that he was a “positive role
model for younger residents.” ld; at 108. When a state court
judge discharged the plaintiff from probation, the judge noted
that the plaintiff was working seven days a week and maintained
two jobs. The court found that the plaintiff doing well and
called the plaintiff a “role model.” ld; at 112-13.

On April 26, 2016, the Suffolk County Family Court
appointed the plaintiff’s mother to be his guardian. ld; at 38.
Additionally, the Family Court issued an order (the “Special
Findings Order”) making the predicate findings for SlJ status ~-
namely, that the Family Court has jurisdiction to make the
requisite findings for SIJ status, that the plaintiff has been
committed to the guardianship of an individual appointed by a
juvenile court, that reunification with the plaintiff's father

is not viable due to neglect and abandonment, and that it would

 

 

not be in the plaintiff's best interest to be removed to
Guatemala. lg; at 39~40.

ln 2016, the plaintiff moved to reopen his removal
proceedings4 and, on the basis of the Family Court Special
Findings Order, filed the SIJ petition that is the subject of
these motions. ld$ at 41.

The USCIS issued a Notice of lntent to Deny the plaintiff’s
SIJ petition on March 22, 2017, stating that the Special
Findings Order (1} did not specify that the Family Ccurt had
jurisdiction under state law to make the findings in the order,
(2) did not state whether the plaintiff was declared dependent
on the Family Court or placed under the custody of a state
agency or department or an individual or entity, and (3) did not
provide a reasonable factual basis for the factual finding that
reunification with the plaintiff’s father would not be viable
due to neglect and abandonment, ld; at 44-46.

The plaintiff’s attorney provided a written response with
attachments, including an Amended Special Findings Order dated
hpril l3, 2017, that set forth the state law bases for the
Family Court’s jurisdiction and a detailed factual basis for the
findings that reunification with the plaintiff’s father was not

viable and that removal to Guatemala would not be in the

 

4 The plaintiff claims that he learned of his previous order of removal
through his present counsel. Suppl. Compl. ll 20.

10

 

 

plaintiff's best interest. ld; at 47~51. Specifically, the
Amended Special Findings Order stated that the plaintiff's
father has failed to provide financial or emotional support from
the time of the plaintiff’s birth, that the plaintiff’s father
never provided food, shelter, education, or medical care, and
indeed, that the plaintiff had never even met his father. ld; at
51. These facts demonstrated abandonment under New York Social
Services Law § 384-b(5)(a} and neglect under New York Family
Court Act § lUlZ(f)(ii).

The Family Court explained that it is not in the
plaintiff's best interest to return to Guatemala for a number of
reasons, including that the plaintiff left Guatemala when he was
ten years old after his physical safety was threatened by gangs,
the plaintiff does not have anyone who can provide care for him
in Guatemala,r the plaintiff's nuclear family lives in the United
States, and living in the United States has provided the
plaintiff the opportunity to attend school. ld;

On May 5, 2017, a memorandum from a USCIS Task Force
Officer was placed in the plaintiff’s alien file. §§; at 55-57.
That memorandum stated that the plaintiff is a member of the MS-
13 gang. ld; at 55-56. The Task Force Officer based the
conclusion of gang membership on the fact that the plaintiff had
committed crimes with gang members in the past, had been

arrested wearing blue and white attire that law enforcement

ll

 

 

 

believed to be related to the MS-l3 gang, had a tattoo on his
left hand ~- three dots in a heart -- that law enforcement
associated with MS-13, and had been confirmed “hanging out” with
members of MS~13.5 ld; at 56. The memorandum concluded that the
plaintiff “should not be afforded any type of immigration
services, relief, and benefit or otherwise released from custody
pending the outcome of removal proceedings.” ld; at 57.

On May 31, 2017, the USCIS denied the plaintiff’s SIJ
petition. ld; at 62. The USCIS stated that the petition was
denied because the Family Court did not have jurisdiction over
the plaintiff's custody as a juvenile under state law when it
issued the Special Findings Order,l and because the Family Court
did not make an informed decision when it determined that it is
not in the plaintiff’s best interest to be returned to Guatemala
because the Family Court was not aware of the plaintiff's “gang
activities.” ld; at 64-65. This was the first time that the
plaintiff was informed that the agency considered him to be

either a member of or affiliated with MS-l3.

 

5 The plaintiff disputes that he is a gang member and contests many of
the facts underlying the agency’s conclusion that he is a gang member.
For example, the plaintiff contends that his tattoo is not a gang
tattoo, but rather a cross, a dot, and a heart which are tributes to
his mother, his late grandmother, and time spent in a hospital. §ee
Opp’n at 22. The Court cannot resolve the factual dispute of whether
the plaintiff is a gang member or affiliated with a gang on a Rule 56
motion for summary judgment. §ee Celotex Corp., 477 U.S. at 322"23.
Resolution of this factual dispute is unnecessary to the disposition
of this motion.

12

 

 

The plaintiff appealed the denial of his SlJ petition to
the Administrative Appeals Office (“AAO”}. §d; at 66. On October
26, 2017, an interoffice memorandum from the Chief of the
Appeals Fraud Branch was placed in the plaintiff’s alien file.
ld; at 140. That memorandum stated that the plaintiff is a
“self~admitted member of MSl3” and has been arrested wearing
gang attire. ld; Moreover, the memorandum stated that the
plaintiff's Probation Officer confirmed that the plaintiff is a
member of the MS~13 Parkview Clique located in Brentwood, New
York. §g;

On November l, 2017, the AAO issued a Notice of lntent to
Dismiss the plaintiff's SlJ petition appeal. ld; at 141. The AAO
stated that the Family Court did not make an informed decision
in making its best-interest determination “because law
enforcement has identified {the plaintiff] as a gang member,
specifically as a member [of} the Mara Salvatrucha (MS-lB)
gang.” ld; at 142. Accordingly, the AAO stated that there was no
reasonable factual basis for the Family Court’s best-interest
determination. ld; Further, the AAO explained its position that
“a juvenile court's finding that a particular custodial
placement is the best option for a petitioner in the United
States does not necessarily establish that a placement in the
petitioner’s native country would not be in the petitioner's

best interest.” ld. at 143. The Notice of lntent to Dismiss

13

 

 

identified some, but not all, of the derogatory information
against the plaintiff supporting the agency’s determination that
the plaintiff is a gang member._ld; at 142~43. The AAO did not
raise questions about the Family Court’s jurisdiction in its
Notice of lntent to Dismiss.

On December 26, 2017, the AAO issued a final decision
dismissing the plaintiff’s appeal. ld; at 191-99. The AAO relied
on two bases for the dismissal. First, the AAO explained that
the Family Court was not acting as a juvenile court -- a
requirement under the SIJ statute -- when it issued the Special
Findings Order. Second, the AAO said that the USCIS's consent
was not warranted because the Family Court did not provide a
sufficient factual basis for its best-interest determination and
the Family Court decision was uninformed because the Family
Court was not aware of the plaintiff’s alleged gang membership.
ld; at 193-95. Accordingly, the agency declined to consent to
the plaintiff's SlJ petition.

The plaintiff brought this action alleging that (1) the
USCIS’s determination that the Family Court was not acting as a
juvenile court is based on an arbitrary and capricious policy
that the defendants adopted without adequate notice under the
APA, (2) the agency’s use of its consent function with respect
to the Family Court’s best~interest determination was arbitrary,

capricious, and contrary to law, (3) the agency failed to give

14

 

 

 

 

the plaintiff sufficient notice of its determination that the
plaintiff is a gang member, (4) the conclusion that the
plaintiff is a gang member is itself arbitrary and capricious,
and (5) the agency’s decision violated the Due Process Clause of
the Fifth Amendment. The parties cross-move for summary judgment
on all of the plaintiff's claims.

III.

A.

This Court considered the first issue in a related matter,

R.F.M. v. Nielsen, 18cv5068, --- F. Supp. 3d ---- (S.D.N.Y.

 

2019). The R.F.M. plaintiffs brought that action on behalf of a
class of plaintiffs, including Zabaleta. The Court agreed with
the R.F.M. plaintiffs that the agency's determination that the
New York Family Court is not a juvenile court when it enters
Special Findings Orders for immigrants between the ages of
eighteen and twentywone was the result of an arbitrary and
capricious policy that was adopted without proper notice under
§ 552 of the APA and should be set aside.6 Accordingly, Zabaleta
is correct that the AAO decision cannot be sustained on this

basis.

 

6 See the Opinion in R.F.M. v. Nielsen, 18cv5068, --- F. Supp. 3d --~~
(S.D.N.Y. 2019), also issued on March 15, 2019.

15

 

 

B.

ln addition to its finding that the Family Court was not
acting as a juvenile court, which this Court has already found
to be arbitrary and capricious and in violation of law in R.F.M.
v. Nielsen, l8cv5068, m~- F. Supp. 3d --~” (S.D.N.Y. 2019}, the
agency based its denial of the plaintiff’s SlJ petition on the
ground that the Family Court’s best~interest determination was
not fully informed. The agency held that because the Family
Court “was unaware that the [plaintiff] was a gang member,” the
Family Court’s determination that it was not in the plaintiff's
best interest to be removed to Guatemala was not sufficiently
informed. AR 199. The plaintiff argues that the agency's
decision to disregard the Family Court’s best-interest
determination went beyond the scope of the consent authority
that Congress granted to the agency in subsection (iii) of the
SlJ statute.

1.

To evaluate whether the agency violated the APA by acting
outside the scope of its consent authority, it is important to
understand the narrow scope of the agency's consent authority.
The USCIS construes its consent function as merely “an
acknowledgement that the request for SlJ classification is bona
fide,” meaning that the state court order was sought to obtain

relief from abuse, neglect, abandonment, or a similar basis

16

 

 

under state law, and not primarily to obtain an immigration
benefit. AR 220r 289. The agency “relies on the expertise of the
juvenile court in making child welfare decisions and does not
reweigh the evidence to determine if the child was subjected to
abuse, neglect, abandonment, or a similar basis under state
law.” ld; at 289. ln determining if an SlJ petition is bona
fide, the agency assesses only whether there is a “reasonable
factual basis” for the findings necessary for SlJ status. ld; at
289-90.

The agency finds support for its narrow construction of its
consent authority in the 2008 amendment to the SIJ statute. §ee
Pub. L. No. 110-457, § 235, 122 Stat. 5044 (2008) (codified at 8
U.S.C. § 1232). When the TVPRA struck the requirement that the
agency “expressly consent[] to the dependency order serving as a

precondition to the grant of special immigrant juvenile status,”

 

and replaced it with the requirement that “the Secretary of

 

Homeland Security consent[] to the grant of special immigrant
juvenile status,” Congress decreased the agency's authority
under the consent provision. The USCIS Ombudsman explained that
by “eliminating the ‘express’ nature of the consent requirement,
[the§ TVPRA recognized State court authority and ‘presumptive
competence’ over determinations of dependency, abuse, neglect,
abandonment, reunification, and the best interests of children.”

AR 221 (citation omitted). The Ombudsman opined that it was

17

inconsistent with the statute for agency officials to seek the
“evidence underlying State court dependency orders,” and that by
questioning whether state courts have made an “informed
decision,” the agency has caused “requests for documentation
that are overly burdensome and intrusive.” §d; at 222-23.

The USCIS Policy Manual explains that the agency's consent
authority is limited to determining whether the request for SIJ
classification is “bona fide,” and that the “USCIS relies on the
expertise of the juvenile court in making child welfare
decisions and does not reweigh the evidence to determine if the
child was subjected to abuse,l neglect, abandonment, or a similar
basis under state law.” ld; at 289. Therefore, the “USCIS
generally consents to the grant of SIJ classification when the
order includes or is supplemented by a reasonable factual basis
for all of the required factual findings.” ld; at 290. The
agency’s Policy Manual instructs that, the “USCIS defers to the
juvenile court in making [the best-interest] determination and
as such does not require the court to conduct any analysis other
than what is required under state law.” ld; at 288.

The government has freely admitted that there is no
comparable case where a court has sustained the USCIS's failure
to consent to SIJ status because the USCIS found it unclear
whether the state court considered a factor that the USCIS

believed was relevant to the state court’s determination of

18

 

whether the immigrant's removal to his or her native country was
in the best interest of the alien. Transcript of the February
25, 20l9, argument on the motions (“Tr.”) at 69. ln the few
cases where courts have sustained the refusal of the USCIS to
consent to the grant of SIJ status,r the state courts had failed

to make crucial findings, see, e.g., Reyes v. Cissna, 737 F.

 

App'x 40, 144 (4th Cir. 2018) (per curiam) (consent properly
denied where the state court never made any specific factual
findings regarding the basis for finding abuse, neglect, or

abandonment), or the state court failed to issue an order

required by the statute. See, e.g., Perez v. Cissna, 914 F.Bd

 

846, 854 (4th Cir. 2019} (temporary ex parte emergency order did

not meet the SIJ statutory requirements); Budhathoki v. Nielsen,

 

898 F.3d 504, 515 (5th Cir. 2018) (state court issued a child
support order rather than a dependency order). There are no
cases that the parties have found where a court has upheld a
failure to consent where the USCIS sought to second-guess the
evidentiary sufficiency of a state court finding by arguing that
the state court failed to consider an additional factor. And
indeed such a proposition would be contrary to the instruction
in the Policy Manual that the USCIS is not to “reweigh the
evidence” before the state court. AR 289.

Moreover, the USCIS has not pointed to any authority to

show that gang membership is a factor that Congress intended it

19

 

to consider when exercising its consent authority. An agency
action is “arbitrary and capricious if the agency has relied on
factors which Congress has not intended it to consider.” §gtgr
Vehicles Mfrs. Ass’n of U.S., lnc. v. State Farm Mut. nuto. lns.
§g;, 463 U.S. 29, 43 (1983). There is no mention of gang
membership, or any other similar factor, in the SlJ statute. §e§
8 U.S.C. § 1101(a)(27)(J). lndeed, the government admitted at
the argument of the current motion that gang membership itself
would not be a reason for the USCIS to refuse to consent to an
SlJ application. Tr. at 70. The government seeks to justify the
denial of consent not on the grounds of gang membership itself
but rather on the basis that the failure to consider gang
membership undercut the Family Court's decision that it would
not be in the plaintiff's best interest to be returned to
Guatemala. As explained in more detail below, that argument is
deeply flawed. But, in any event, the argument is simply an
effort to second-guess the evidentiary determination of the
Family Court as to whether removal to Guatemala would be in the
best interest of the plaintiff -- a decision properly left to
the Family Court.

The agency went beyond the scope of its consent function
when it second-guessed the Family Court's factual determinations
as part of the adjudication of the plaintiff's SlJ petition. By

second~guessing the Family Court’s best-interest determination,

20

 

 

the agency acted in excess of its statutory jurisdiction and its
decision dismissing the plaintiff’s SlJ petition should be set
aside. §§§ 5 U.S.C. § 706(2)(€).
2.
Moreover, the agency has failed to “offer [al rational
connection” between the alleged fact of gang membership or
affiliation and the agency’s judgment that the Family Court’s

best-interest determination was uninformed. See Motor Vehicle

 

Mfrs. Ass’n of U.S., 463 U.S. at 56 (quotation marks omitted).

 

Accordingly, for the reasons explained below, the agency’s
decision was also arbitrary and capricious under 5 U.S.C.
§ 706(2)(A).

The Family Court determined that it was not in Zabaleta’s
best interest to return to Guatemala for a number of reasons.
Although some of these reasons were gang related,7 most of them
were not. The Family Court emphasized that Zabaleta's nuclear
family, including his mother, his stepfather, and his younger
brother are all located in the United states and it would not be
in Zabaleta's best interest to be separated from them. AR 51.

The Family Court added that there are “no family members [in

 

1 The Family Court stated that Zabaleta initially left Guatemala due to
his fear of gangs, and that if he returned, his grandfather would not
be able to protect him from gangs. However, the agency did not explain
how gang membership or affiliation in the United States would
undermine these findings, and these facts form only part of the basis
for the Family Court's best»interest determination.

21

 

 

Guatemala] who are willing or able to provide [Zabaleta] with a
safe home.” ld; The Family Court also explained that Zabaleta’s
family provides him with his fundamental needs, including
medical and dental care and a home to live. Ld; Additionally,
the Family Court discussed the fact that living in the United
States has afforded Zabaleta the chance to attend school and
obtain an education, whereas in Guatemala, he was forced to quit
school to help around his grandfather’s house after his
grandmother passed away. ld; ln light of all of the facts
detailed in the Family Court’s order -- most of which are
unrelated to gangs -- the Family Court concluded that “it is not
in the child’s best interest to be removed from the United
States to Guatemala.” ld;

The defendants have not shown how alleged gang membership
undercuts the Family Court's finding that removal to Guatemala
would not be in the plaintiff's best interest. The agency's
final decision on the plaintiff’s SIJ petition -- the AAO’s
dismissal -- summarily states that, “The Director reviewed [the
Family Court’s] factual findings and found that the court did
not make an informed decision in reaching its best interest
determination because law enforcement has identified the
[plaintiff] as a member of the Mara Salvatrucha (MS-13) gang.”
ld; at 195 (emphasis omitted). The AAO continued that because

the Family Court discussed the gangs in Guatemala without

22

 

 

knowledge of the plaintiff's alleged gang membership in the
United States, the Family Court's best~interest determination
was “not fully informed.” ld; at 199.

The AAO, however, did not explain the connection between
the gang allegations and the best interest finding. lndeed, the
AAO acknowledged that it could not determine whether “gang
membership would have resulted in a finding that returning to
Guatemala is in [the plaintiff’s] best interest as we do not
have the judicial expertise or authority to make a best~interest
determination under state child welfare law.” ld; ln other
words, the AAO took a factor -- alleged gang membership -- which
would not be a basis for rejecting an SIJ application, and which
it could not determine would affect that state court findings,
and leveraged it into a denial of consent because it simply did
not know how it would have affected the Family Court decision.
That was arbitrary and capricious.

The AAO made no attempt to explain how gang evidence could
undermine the Family Court’s conclusion that it was not in the
plaintiff’s best interest to be removed to Guatemala based on
all of the non-gang related reasons that the Family Court
articulated. lndeed, the government conceded at oral argument
that the AAO did not explain whether the plaintiff's alleged
gang membership was relevant to the Family Court's best interest

finding,r only that evidence of the plaintiff’s alleged gang

23

 

membership did not appear to be before the state court. Tr. at
69.
ln their motion papers, the defendants attempt to explain a

connection between alleged gang membership and the best-interest
determination that the plaintiff should remain in the United
States and not be removed to Guatemala. The defendants argue
that because the plaintiff

informed the Family Court that he feared gangs

in Guatemala, it was not arbitrary or

capricious for USCIS to consider whether he

informed the Family Court that the MS~13 gang

in the United States, which he is a member of

or at least associates with, is connected to

the gangs in Guatemala that he claims to fear.
Reply at 2. This speculative argument is unpersuasive, among
other reasons, because it ignores most of the facts on which the
Family Court relied, and because this rationale was not included
in the AAO's decision denying the plaintiff’s SlJ petition. §ee
Wala v. Mukasey, 511 F.3d 102, 106 (2d Cir. 2007) (“[O]ur review
is limited to ‘[t]he grounds upon which . . . the record
discloses that [the agency's] action was based.'” (citation
omitted)). The agency cannot substitute new_reasons for its
decision after the decision was rendered.

Because the agency acted beyond the scope of its consent

authority, considered factors that Congress did not intend it to

consider, and failed to articulate a rational connection between

the gang allegations and its decision to deny the plaintiff’s

24

 

 

SIJ petition, the agency’s decision should be set aside.8 §ee 5
U.S.C. § 706(2)(A), (C).
CONCLUSION

The Court has considered all of the arguments of the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendants' motion for summary judgment is denied and
the plaintiff’s motion for summary judgment is granted. The
Clerk of Court is directed to close the motions at Docket
Numbers 57, 66, and 70.

The plaintiff is directed to submit a proposed judgment and
a supporting brief by March 22, 2019. The defendants may respond
by March 29r 2019.
SO ORDERED.

Dated: New York, New York
March 20, 2019

 

rifij f
»'John G. Koeltl
United States District Judge

 

3 Therefore, it is unnecessary to consider the plaintiff’s arguments
that the agency failed to give the plaintiff sufficient notice of its
determination that the plaintiff is a gang member, that the conclusion
that the plaintiff is a gang member is itself arbitrary and
capricious, and that the agency’s decision violated the Due Process
Clause of the Fifth Amendment.

25

 

